       Case 2:20-cv-01005-DMC Document 22 Filed 12/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH MICHAEL MILLER,                             No. 2:20-CV-01005-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    D. POWELL, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for a jury trial. ECF No. 21.

19   Plaintiff seeks a jury trial on his allegations of excessive force by correctional officers. Id. The

20   Plaintiff and Defendant, however, have already demanded a jury trial in their pleadings. See ECF

21   No. 1 at 1; ECF No. 15 at 4. The parties have satisfied Federal Rule of Civil Procedure 38 in

22   including a jury demand in their pleadings. Fed. R. Civ. P. 38(b)(1). If this case reaches trial, a

23   jury will be empaneled. Plaintiff’s motion is denied as unnecessary.

24                  IT IS SO ORDERED.

25   Dated: December 22, 2020
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         1
